NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted March 19, 2008*
                                  Decided March 19, 2008

                                           Before

                          FRANK H. EASTERBROOK, Chief Judge

                             KENNETH F. RIPPLE, Circuit Judge                     

                             ANN CLAIRE WILLIAMS, Circuit Judge

No. 06‐4204

JOSEPH WILLIAMS‐BEY,                                Appeal from the United States District
     Petitioner‐Appellant,                          Court for the Northern District of Indiana,
                                                    South Bend Division.
       v.
                                                    No. 3:06‐cv‐733
EDWIN G. BUSS,
     Respondent‐Appellee.                           Rudy Lozano, 
                                                    Judge.

                                         O R D E R

       Joseph Williams‐Bey, an Indiana prison inmate, filed a petition for a writ of habeas
corpus, see 28 U.S.C. § 2254, claiming that his constitutional rights were violated when
prison officials effectively denied him access to the courts.  Williams‐Bey argued that
between August 16, 2006, and September 11, 2006, he was refused access to the prison law


       *
         The appellee was not served with process in the district court and is not
participating in this appeal.  After examining the appellant’s brief and the record, we have
concluded that oral argument is unnecessary.  Thus the appeal is submitted on the
appellant’s brief and the record.  See FED. R. APP. P. 34(a)(2).
No. 06‐4204                                                                               Page 2

library as a disciplinary sanction.  He also asserted that this sanction was imposed without a
hearing.  According to Williams‐Bey, he wrote to prison warden Lawson in response to the
sanction, but Lawson “refused to respond.”  Williams‐Bey did not then seek further review
through the prison appeals process.

        The district court dismissed Williams‐Bey’s petition.  The court noted that the
Fourteenth Amendment does not provide prisoners due process protections from sanctions
that do not affect the duration of their confinement.  See Sandin v. Conner, 515 U.S. 472, 487
(1995).  Therefore, the court continued, prisoners may not use § 2254 as a vehicle for
challenging disciplinary sanctions that do not lengthen their confinement.  See Sylvester v.
Hanks, 140 F.3d 713, 714 (7th Cir. 1998).  The district court observed that Williams‐Bey did
not seek release from custody or claim that he had lost good‐time credits as a consequence
of a rule violation.  Instead, he only sought access to the law library.  The court held that his
claim was not actionable under § 2254.

        After the district court dismissed his habeas corpus petition, Williams‐Bey brought
this appeal.  But he does not address the basis of the district courtʹs dismissal, i.e., that the
allegations do not state a claim under § 2254 because his punishment does not affect the fact
or duration of his confinement.  Instead, Williams‐Bey argues the merits of his underlying
claims.

        The district court properly dismissed Williams‐Bey’s petition.  It is well‐established
that a prisoner who challenges neither the fact nor duration of his confinement but instead
challenges the conditions of confinement—such as exclusion from programs and loss of
privileges—must do so in an action under 42 U.S.C. § 1983 or another federal statute, not a
petition for habeas corpus.  See Cochran v. Buss, 381 F.3d 637, 639 (7th Cir. 2004); Bunn v.
Conley, 309 F.3d 1002, 1007 (7th Cir. 2002); Moran v. Sondalle, 218 F.3d 647, 650‐51 (7th Cir.
2000).  Williams‐Bey challenges only the restriction on his use of the prison library, which
does not implicate the fact or duration of his sentence.  See Bunn, 309 F.3d at 1007. 
Therefore, Williams‐Bey may not use a § 2254 petition to redress this grievance.

                                                                                    AFFIRMED.